--------------------------------------------------------------------------------

EXHIBIT 10.2
EXTENSION AGREEMENT


THIS AGREEMENT dated as of the 3rd day of February, 2010,
 
AMONG:
UNITED HYDROCARBON CORPORATION, a corporation formed under the laws of Ontario
- and -
EXCELARON LLC, a limited liability corporation formed under the laws of
California
(“Excelaron”)
- and -
MOGUL ENERGY INTERNATIONAL, INC., a corporation formed under the laws of the
State of Delaware
- and -
BARISAN ENERGY LIMITED, a corporation formed under the laws of the Commonwealth
of Australia
- and -
AUSTRALIAN OIL COMPANY LIMITED, a corporation incorporated under the laws of the
Commonwealth of Australia
- and -
WILLIAM DIVINE, an individual resident in the State of California
- and -
VESTA CAPITAL CORP., a corporation formed under the laws of Ontario
(each a “Party” and collectively, the “Parties”).
 
WHEREAS the Parties entered into a qualifying transaction agreement dated as of
January 12, 2010 (the “QT Agreement”);
 
AND WHEREAS the Parties wish to amend one of the terms of the QT Agreement in
accordance with the terms of the QT Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties hereby
covenant and agree as follows:
 
ARTICLE 13
DEFINED TERMS
 
13.1
Capitalized Terms

 
All capitalized terms which are used herein without being specifically defined
herein shall have the meanings ascribed thereto in the QT Agreement.
 
ARTICLE 14
EXTENSION
 
14.1
Deadline Date

 
Section 1.1 of the QT Agreement is hereby amended by deleting the following:
 
 
(w)
“Deadline Date” means January 29, 2010 or such other date as the Parties may, in
writing agree;

 
And substituting the following therefor:

 
1

--------------------------------------------------------------------------------

 

 
(w)
“Deadline Date” means February 17, 2010 or such other date as the Parties may,
in writing agree;

 
ARTICLE 15
GENERAL
 
15.1
Future Reference to the QT Agreement

 
On and after the date of this Agreement, each reference in the QT Agreement to
“this Agreement”, “hereunder”, “hereof”, or words of like import referring to
the QT Agreement and each reference in any related document to the “QT
Agreement”, “thereunder”, “thereof”, or words of like import referring to the QT
Agreement shall mean and be a reference to the QT Agreement as amended hereby.
 
15.2
Confirmation of QT Agreement

 
The Parties hereto do hereby confirm and ratify the terms of the QT Agreement as
amended by this Agreement.  The QT Agreement remains in full force and effect,
unamended, except as otherwise expressly provided herein.
 
15.3
Governing Law

 
This Agreement shall be governed in all respects, including validity,
interpretation and effect, by the Laws of the Province of Ontario and the Laws
of Canada applicable therein. Each Party hereto irrevocably attorns to the
non-exclusive jurisdiction of the courts of the Province of Ontario.
 
15.4
Confidentiality

 
Any discussions in connection with the Qualifying Transaction in general, the QT
Agreement, this Agreement and the Filing Statement in particular shall be
treated by the Parties hereto as strictly confidential and shall not (without
the prior consent of each of the other Parties hereto or as contemplated or
provided herein) be disclosed by any Party hereto to any person other than a
director, officer, employee, agent, shareholder or professional advisor or, in
the case of Excelaron, a duly appointed manager, of or to that Party hereto with
a need to know for purposes connected with the matters contemplated by this
Agreement and then only on a confidential basis and also on the basis that the
Party concerned will be liable for any breach of confidentiality by a person to
whom it makes disclosure.
 
15.5
Assignment

 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any Party hereto without the prior written consent of each
of the Parties hereto.
 
15.6
Further Assurances

 
Each Party hereto shall, from time to time, and at all times hereafter, at the
request of the other Parties hereto, but without further consideration, do all
such further acts and execute and deliver all such further documents and
instruments as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof.
 
15.7
Severability

 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Law. Any provision of this
Agreement that is invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
 
2

--------------------------------------------------------------------------------

 

15.8
Counterpart Execution

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.
 
15.9
Third Party Beneficiary

 
This Agreement is not intended to, and shall not, confer upon any other person
any rights or remedies hereunder.
 
[the remainder of this page intentionally left blank]

 
3

--------------------------------------------------------------------------------

 


15.10
Investigation by Parties

 
No investigations made by or on behalf of any Party or any of its respective
authorized agents at any time shall have the effect of waiving, diminishing the
scope of or otherwise affecting any representation, warranty or covenant made by
another Party in or pursuant to this Agreement.
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first above written.
 

 
UNITED HYDROCARBON CORPORATION
       
Per:
       
Name:   Ijaz Khan
     
Title:     President
 




  EXCELARON LLC       Per:
 
     
Name:   Grant Jagelman
 
   
Title:     President
 




  MOGUL ENERGY INTERNATIONAL, INC.      
Per:
 
     
Name:   Naeem Tyab
 
   
Title:     President
 




  BARISAN ENERGY I\LIMITED      
Per:
 
     
Name:   Brian McGillivray
 
   
Title:     Director
 


 
4

--------------------------------------------------------------------------------

 



       
AUSTRALIAN OIL COMPANY LIMITED
                   
Per:
             
Name:   Grant Jagelman
           
Title:     Managing Director
                              WITNESS:  
)
WILLIAM DIVINE
     
)
   
Per:
 
 
)
Per:
     
Name:
 
)
 
Name:   William Divine
       
)
     




 
VESTA CAPITAL CORP.
     
Per:
       
Name:   Harold M. Wolkin
     
Title:     President & Director
 

 
 
5

--------------------------------------------------------------------------------